Citation Nr: 0911085	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied a claim for TDIU.

The Board previously denied this claim in a decision dated in 
August 2007.  Pursuant to a Joint Motion to Remand, the Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision in an Order dated in September 2008.  The Court 
remanded the case to the Board for readjudication consistent 
with the joint motion.  


FINDING OF FACT

The Veteran's service-connected post-traumatic stress 
disorder (PTSD) currently has a 50 percent rating and this 
service-connected disability does not preclude him from 
securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (a) and (b), 4.19 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in January 2006 and May 2006 were 
sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters were not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case (SSOC) was promulgated in April 2007.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a statement of the case or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

In the letters noted above, the Veteran was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the assignment of effective dates, because 
the Board's decision herein denies the claim, no other 
disability rating or effective date is being, or will be, 
assigned.  Therefore, there is no possibility of prejudice to 
the Veteran under the notice requirements of Dingess/Hartman.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service, VA and private treatment records have 
been obtained to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran was provided VA examinations 
in connection with his claim.  38 C.F.R. § 3.327(a).  The 
Board notes that the Veteran's Social Security Administration 
(SSA) records were unable to be located.  See January 2007 
SSA response.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Law and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his service-connected PTSD 
disability renders him unemployable, thus warranting a TDIU.  
For the reasons that follow, the Board concludes that TDIU is 
not warranted.

Historically, the prior August 2007 Board decision was 
vacated and remanded by the Court because the Board failed to 
consider the July 2007 VA examination that was conducted 
subsequent to certification of the appeal to the Board, but 
before the August 2007 decision.  As the only deficiency 
addressed in the Joint Remand was the failure to consider the 
July 2007 VA examination, the August 2007 decision will be 
reinstated in whole, to include a discussion of the July 2007 
VA examination report.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2008).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
In reaching such a determination, the central inquiry is 
whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2008).

In this case, the Veteran's only service-connected disability 
is PTSD, which is rated as 50 percent disabling.  Thus, the 
Veteran does not meet the schedular criteria listed in 
4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2008).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service- connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not 
refer this case for extraschedular consideration.

The Veteran noted in a VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability, that he was 
last employed in 1998 as a self-employed interior decorator.  
See also July 2007 VA PTSD examination.  He noted on the VA 
Form 21-8940 that he had completed four years of high school 
education.  The record also indicated that the Veteran worked 
as a painter and in a factory.  See October 2002 VA 
examination and January 2005 VA PTSD examination.

At the Veteran's October 2002 VA examination, the examiner 
was asked to comment on the Veteran's employability.  The VA 
physician, the Chief of the Compensation and Pension Service, 
indicated that the Veteran's non service-connected low back 
pain would prevent him from doing heavy work or extensive 
bending and reaching and he would benefit from a lifting 
restriction.  The VA examiner opined that the Veteran "would 
be able to function, given his low back symptomatology, in a 
position where he would not be required to do much manual 
lifting."  The VA examiner acknowledged that the Veteran's 
service-connected PTSD would limit his ability to function in 
such a position.  The VA examiner also noted that if the 
Veteran's PTSD symptoms could be controlled with medication, 
he would be able to function in an occupation that did not 
require much manual labor. The examiner reviewed the 
Veteran's computerized medical records.  

At a February 2002 general VA examination, the Veteran was 
diagnosed with multiple conditions, to include PTSD, chronic 
low back pain, chronic obstructive pulmonary disease (COPD), 
and gastroesophageal reflux disease (GERD).  The VA physician 
noted that the Veteran's usual occupation and daily 
activities appeared to be affected by his PTSD and chronic 
low back pain.  In this regard, the Board observes that the 
medical evidence shows that Veteran's pursuit of an 
occupation is influenced by his nonservice-connected chronic 
low back pain and not solely due to his PTSD.  The VA 
examiner further indicated that the other diagnoses listed 
did not affect his occupation or daily activities.

The medical evidence of record also includes VA PTSD 
examinations in February 2002, January 2005, and July 2007.  
At the February 2002 VA examination, the VA examiner noted 
that the Veteran was not working secondary to his PTSD and 
back.  Mental status examination revealed a thought process 
that was logical, sequential, and pertinent.  Although it was 
noted that the Veteran suffered from flashbacks, his memory 
and concentration were intact and his judgment and insight 
were fair.  Further, the 2002 VA examiner provided an Axis V, 
Global Assessment of Functioning (GAF), score of 63, 
currently, and a score of 65 over the year.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  

At the January 2005 VA examination, the examiner noted PTSD 
symptoms similar to those above and provided a GAF score 
range of 50 to 55.  These GAF scores indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV), for rating purposes].  

At the July 2007 VA examination, the Veteran was diagnosed 
with multiple conditions, to include prolonged PTSD symptoms, 
hypertension, COPD, hernia, and back pain.  The examiner 
noted that the Veteran's PTSD symptoms had increased since 
the last reporting and provided a GAF score range of 45 to 
50.  These scores reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130.  The examiner noted mood deficiencies and 
opined that the Veteran's depression was related to his PTSD, 
but that separate GAF scores could not be determined without 
speculation.  The examiner noted no deficiencies in judgment 
or thinking.  The examiner stated, in essence, that the 
Veteran's PTSD symptoms had a severe impact on employment, 
but did not cause total occupational and social impairment.  

Looking at the Veteran's occupational history, it is possible 
that his service-connected disability would prevent him from 
engaging in his prior employment. The medical evidence of 
record also indicates that the Veteran's nonservice-connected 
chronic low back pain played an important role in his 
retirement from his occupation as a painter.  However, the 
medical evidence shows that he is functionally capable of 
performing other jobs, to include performing sedentary work 
with little manual labor.

The Board finds that the objective evidence of record as to 
the severity of the Veteran's service-connected condition 
does not show that the condition would prevent him from being 
employed.  In this case, the preponderance of the evidence is 
against finding that the Veteran's service-connected 
disability alone makes him unemployable.  The medical 
evidence of record shows that his service-connected condition 
is not of such severity as to preclude gainful employment.  
In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not 
enough. A high rating in itself is 
recognition that the impairment makes it 
difficult to obtain and keep employment. The 
question is whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 C.F.R. § 
4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

The Veteran submitted a VA hospitalization discharge form 
dated in September 1998 noting that he was unemployable due 
to PTSD.  That opinion, however, is not persuasive since it 
was provided almost nine years ago, and the more recent 
examinations from 2002 and 2007 are more persuasive as to the 
current severity of his condition.  Critically, a 2007 VA 
examiner stated that although the Veteran's PTSD symptoms 
were severe, they did not cause total occupational and social 
impairment.  See July 2007 VA PTSD examination.

Thus, to the extent that his service-connected PTSD 
disability causes occupational impairment, the Board finds 
that the Veteran is appropriately compensated by the current 
rating of 50 percent.  In this case, there is no evidence of 
unusual or exceptional circumstances to warrant referral for 
extra-schedular consideration of a total disability rating 
based solely on the Veteran's service-connected disability.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluation, the preponderance 
of the evidence is against the Veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorder or that he 
is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorder, even when his disability is assessed in the context 
of subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 54-56.



ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


